DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 26 January 2022. Claims 1, 5, 8, 12, 15 and 19 are pending in the application; claims 1, 8 and 15 are amended; and claims 2-4, 6-7, 9-11, 13-14, 16-18 and 20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 2007/0300290 A1) in view of Eggert et al. “TCP User Timeout Option”, IETF RFC 5482.

Regarding claim 1, Shay discloses a method performed by a client device comprising a processor and a memory ([0054]), the method comprising: 
communicating, by the client device to a service provider, a request to establish a connection via a TCP synchronize (SYN) packet (Right-hand side of Fig. 2, first SYN 210, [0030] disclosing “a source node 110 transmits a TCP SYN packet to a destination node 160”; this is also seen by examiner as a request to establish a conditional connection as in claim 8); 
receiving, by the client device, a reset packet from the service provider, wherein the reset packet comprises an indication that the request to establish the connection has been reset (Right-hand side of Fig. 2, RST 220, [0030] disclosing “ the destination node 160 responds with a TCP RST packet requesting that the source node 110 reset…the connection”); 
 determining, by the client device, to take an action comprising one of retrying with the service provider and attempting a connection with another server with the service response time limit (Right-hand side of Fig. 2, second SYN 210, [0030] disclosing “ retry the connection (i.e., issue a new TCP SYN)”).  
Shay does not disclose the following; however Eggert discloses a method for managing network service response times (Section 3 disclosing :”Transmission of a UTO option is a suggestion that the other end consider adapting its user timeout.”), wherein the TCP SYN packet comprises a flag indicating a service response time limit for the service provider (Section 3, ADV_UTO: UTO option advertised to the remote TCP peer; top of pg. 5 disclosing “Performing these steps before an active or passive open causes UTO options to be exchanged in the SYN and SYN-ACK packets and is a reliable way to initially exchange, and potentially adapt to, UTO values.”),
wherein the reset packet comprises a flag defining a current service time (pg. 5 second paragraph disclosing “In addition to exchanging UTO options in the SYN segments, a connection that has enabled UTO options SHOULD include a UTO option in the first packet that does not have the SYN flag set.” This suggests including the UTO option in the reset packet sent (e.g., first packet that does not have the SYN flag set) by the destination node of Shay);
inspecting, by the client device, the current service time returned in the reset packet; and responsive to inspecting the current service time,  to take an action comprising one of retrying with the service provider with a longer service response time limit and attempting a connection with another server with the service response time limit (Section 3.1 disclosing “When a host receives a TCP User Timeout Option, it must decide whether to change the local user timeout of the corresponding connection.”; Further, Section 3.1 discloses rules for adjusting the local user timeout based on comparisons of the values used by the technique, specifically, if the value of REMOTE_UTO received from the other end is the highest value compared to ADV_UTO and L_LIMIT while also being less than U_LIMIT the host will adapts it’s user timeout to be the REMOTE_UTO which is a higher value than ADV_UTO. This suggests a situation in which the source node of Shay will adapt to use the REMOTE_UTO advertised by the Destination node being a larger value than the ADV_UTO of the first SYN packet; Section 3, pg. 5, third paragraph disclosing, “A host that supports the UTO option SHOULD include one in the next possible outgoing segment whenever it starts using a new user timeout for the connection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Shay to use the user timeout options taught by Eggert because the motivation is found in Eggert that this can improve transmission control protocol (TCP) operation in scenarios such as connectivity disruptions doe to high levels of congestion, mobile hosts changing connection points, or link routing failures.

Regarding claim 5, Shay further discloses the method of claim 1, wherein the client device comprises a transmission protocol client (Fig. 2, [0030] disclosing the techniques utilize the conventional TCP connection protocol; [0003] disclosing “specifically for TCP/IP network communications).  

Regarding claims 8 and 12, the claims are directed towards a computer program product for managing network service response times, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a client device to perform the method of claims 1 and 5. Shay discloses such embodiments ([0054]); therefore, claims 8 and 12 are rejected on the grounds presented above for claims 1 and 5.

Regarding claims 15 and 19, the claims are directed towards a system for managing network service response times, the system comprising a client device in communication with a service provider, the client device comprising program instructions executable by a processor of the client device to perform the method of claims 1 and 5. Shay discloses such embodiments ([0054]); therefore, claims 15 and 19 are rejected on the grounds presented above for claims 1 and 5.
Response to Arguments
Election/Restrictions
Applicant’s amendments and remarks have effectively remedied the restriction requirement set forth in the previous communication from the Office. Examiner accepts this as specifically electing to pursue the invention of Fig. 5 and associated disclosure. (SEE MPEP 819).

Claim Rejections - 35 USC § 112
The amendments have effectively overcome the rejections presented under 35 U.S.C. 112 in the latest final Office action; therefore, said rejections have been withdrawn

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 5, 8, 12, 15 and 19 have been considered but are mostly moot based on the new grounds of rejection. Applicant asserts the features of user timeout of Eggert are not the same as setting a flag indicating a service response time limit. Examiner respectfully disagrees and sees the user timeout features of Eggert as no different than applicant’s claimed flag indicating a service response time limit. (See specification [0053] “a flag set to a desired service response limit time value”). Applicant’s remarks do not provide any substantial evidence or reasoning showing a difference to support the assertion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Information Sciences Institute University of Southern California, “Transmission Control Protocol DARPA Internet Program Protocol Specification, September 1981, RFC 793.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461